Title: To Thomas Jefferson from Herman Hendrik Damen, 11 April 1804
From: Damen, Herman Hendrik
To: Jefferson, Thomas


          
            Sir!
            Amsterdam 11 Aprill 1804
          
          Personal acquintance, and the Concerns I take in the wellfare of the United States, dos me take the Liberty to writ you this, Since I had the Honor to See you here in Amsterdam I allways have Interested me for the American trade and Navigation, Twice I had the honor in absence of the Consul Sylv. Bourne to represent the Commercial Concerns of the U.S. of America, allways with the best Succes for the American trade and Navigation. Inclose I take the Liberty to Send you a Translate of the last act from the Batavian Gouvernement, Concerning the quarantien Regulations dated 17 Jany. 1804. as this is a matter of great Importance for the two Countrys, and as we have no American Minister at the Hague, and the Consul General not Very Good Calculated for this Country While he is rather to much Angloise & not Republican enough; has to little deplomatiq wit, and to much proud, all this has caused that in one meeting after his return from American he has done more hurt, as I had been able to do good for a long while, in this Situation I was Obliged to make a Petition to our Gouvernement Sign’d by Mess. W & J Willink and all the Princepal Marchants of Amsterdam, with good Succes, and upon which the Resolution of Governement No. 1. was follow’d. So that the american Ships Can not be longer detain’d as three days in quarantine provided they have neat Patents, or Bills of Heath, in which time the Papers are Send up to Amsterdam or Rotterdam for Examination, but Ships Coming from a Place where Contagious Sickness reign’s in this Case they are to lay quarantine, and for which Ships a Very good quarantine Place Shall be prepared. In this State you’ll please to give the necassary orders to the Costumhouse Officers, or Such appointed Collegie as giv’s Bills of Heath, to furnish all the American Ships, bount to this Country; with Bills of Health.
          Inclose I take the Liberty to Send you lickewise a Translation of a Resolution by which the Exportation of Chees is Prohibitad except to French and Spain. but it is with great Satisfaction to me that with the assistance of Mr Levingston & Schimmelpenning at Paris I have the pleasure to Inform you that America is lickewise excepted and the exportation permitted to the U. States, as you will See by the inclosed Original Resolution with Translate, and Copie of the Letter of the Secretarie of State to me.
          as I expect a Great many Germains will come down from Germany for America, please to Imform me if it will be for the best of the New Province Louisiane, the give them encouragement to go there.
          I have the Honor to make you my Compliment with this Brillant acquisition.
          I am Just now imformed that Mr. Bourne has desired our American Captains to make a Petition to him for to appoint a Consular Agent at the Helder, and for which Honarable Charge he had appointed a man of a very indifferent Carractar, who has been a Bankrupt for Several time, if at the Helder which is a Sea Vilage Shall Reside a American Consular Agent, it odd to be a man of Reputation and property, who is able to defent the Americans her Cause with respect, and he must be of property for the Considerable advances for the Ships.
          Please to keep the Contents of this letter a Secret, as I have no other intention as the General wellfare of the two Country’s.
          I have the Honor to be Sir your m. Obeid. Servant
          
            Herm: Hend. Damen
          
        